 1
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT FOR THE
 8                        WESTERN DISTRICT OF WASHINGTON
 9                                  AT SEATTLE

10
11 GURBAKHSH SINGH,                                 CASE NO. C20-0021 RSM
12                                                  STIPULATION AND ORDER FOR
                Petitioner,                         DISMISSAL
13
14     v.

15 U.S. DEPARTMENT OF HOMELAND
16 SECURITY, et al.,
                         Respondents.
17
18
19
           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all parties, through
20
     their undersigned counsel and respective attorneys of record, now hereby stipulate to the
21
     voluntary dismissal of the above-captioned action with each party to bear their own fees
22
     or costs. The parties also agree that the temporary stay of removal (Dkt. No. 5) be
23
     vacated.
24
     //
25
     //
26
     //
27
28
           Respectfully submitted,

      STIPULATED ORDER FOR DISMISSAL                                 UNITED STATES ATTORNEY
      C20-021-RSM-BAT - 1                                            700 STEWART STREET, SUITE 5220
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
 1        DATED this 5th day of February, 2020.

 2                                        /s/ Mark B. Nerheim
 3                                        MARK B. NERHEIM, WSBA #35345
                                          Law Offices of Mark B. Nerheim
 4                                        600 First Avenue, Suite 529
 5                                        Seattle, WA 98104
                                          Phone: 206-228-3672
 6                                        Email: marknerheim@aol.com
 7                                        Attorney for Petitioner

 8
 9
10
                                          BRIAN T. MORAN
11                                        United States Attorney
12
                                          /s/ Michelle R. Lambert
13                                        MICHELLE R. LAMBERT, NYS #4666657
14                                        Assistant United States Attorney
                                          United States Attorney’s Office
15                                        700 Stewart Street, Suite 5220
16                                        Seattle, Washington 98101-1271
                                          Phone: 206-553-7970
17                                        Email: michelle.lambert@usdoj.gov
18                                        Attorneys for Respondents

19
20
21
22
23
24
25
26
27
28


     STIPULATED ORDER FOR DISMISSAL                            UNITED STATES ATTORNEY
     C20-021-RSM-BAT - 2                                       700 STEWART STREET, SUITE 5220
                                                                 SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
 1                                        ORDER

 2         IT IS HEREBY ORDERED that the Parties’ Stipulation and Order for Dismissal
 3 is GRANTED and the temporary stay of removal is VACATED. The case is dismissed.
 4
 5
           DATED this 6th day of February 2020.
 6
 7
 8
                                           A
                                           RICARDO S. MARTINEZ
 9                                         CHIEF UNITED STATES DISTRICT JUDGE

10
11
     Presented by:
12
13 BRIAN T. MORAN
   United States Attorney
14
15
   /s/ Michelle R. Lambert
16 MICHELLE R. LAMBERT, NYS# 4666657
17 Assistant United States Attorney
   Western District of Washington
18 United States Attorney’s Office
19 1201 Pacific Avenue, Suite 1201
   Tacoma, Washington 98402
20 Phone: 253-428-3824
21 Email: michelle.lambert@usdoj.gov
22
23
24
25
26
27
28


     STIPULATED ORDER FOR DISMISSAL                           UNITED STATES ATTORNEY
     C20-021-RSM-BAT - 3                                      700 STEWART STREET, SUITE 5220
                                                                SEATTLE, WASHINGTON 98101
                                                                      (206) 553-7970
